Citation Nr: 0616905	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.	Entitlement to service connection for impaired vision.

3.	Entitlement to service connection for hair loss.

4.	Entitlement to an initial compensable rating for migraine 
headaches. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1977 to 
November 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Washington, 
D.C..  The claim for a higher rating for the migraine 
headaches, in particular, concerns the propriety of the 
initial noncompensable (i.e., 0 percent) disability rating 
that was assigned from the effective date of the grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In April 2004, the Board denied additional claims for service 
connection for bilateral hearing loss and for an initial 
compensable rating for hemorrhoids.  The remaining claims, 
those still on appeal, were remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  Following completion of the 
requested actions, the AMC issued a February 2006 
supplemental statement of the case (SSOC) continuing the 
denial of these claims and returned the case to the Board for 
further review.

During the pendency of this appeal, the RO in Baltimore, 
Maryland, has assumed jurisdiction over this case.

Unfortunately, still further development is necessary before 
a decision may be rendered on the claims on appeal.  So they 
are again being REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on her part.




REMAND

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law effective November 9, 2000, and 
this law prescribed several essential requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of     an application for "service connection," VA 
is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In view of the requirements set forth under the VCAA, the RO 
has issued several notice letters informing the veteran of 
the procedures in effect for the continued development of her 
claims on appeal.  This correspondence included discussion of 
the joint obligation between VA and her for obtaining 
medical evidence pertaining to the eventual disposition of 
the claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  But she has not yet received notice of the 
disability rating and effective date elements of her claims, 
as required by Dingess/Hartman.  So she should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

The veteran also should be rescheduled for VA medical 
examinations since she apparently was unable to attend those 
previously scheduled for September 2005.  In response to an 
inquiry from the RO (AMC) concerning this, she stated she 
wanted the examinations to be rescheduled.  Those 
examinations scheduled for September 2005 were for her 
neurological disorders (bilateral carpal tunnel syndrome and 
migraine headache claims), visual impairment (the claim for 
service connection for visual loss), and for dermatological 
disorders (for her hair loss claim), and they were to take 
place at the VA Medical Center (VAMC) in Washington, D.C.  
The AMC scheduled those examinations in accordance with the 
Board's April 2004 remand directive, for evaluation and 
opinion as to the current status and likely etiology of any 
visual impairment and hair loss, respectively (consistent 
with her then recent lay statement as to the presence of 
these symptoms) -- as well as a neurological examination to 
determine whether her carpal tunnel syndrome was service-
related, and to evaluate the overall severity of her migraine 
condition.

The record indicates she did not report to the scheduled 
examination, however, when notified of the opportunity to 
reschedule her examination through the AMC's November 2005 
correspondence, she responded through a statement dated later 
that month (which was eventually received in February 2006), 
with the request that the AMC "please schedule me for a 
complete re-evaluation for a percentage increase."  This 
statement should be reasonably interpreted to encompass a 
request for a new examination with respect to all of the 
issues presently on appeal, inasmuch as the request was 
general in nature and constitutes an apparent reference to 
all current issues pending that may contribute to an overall 
increase in disability compensation.  This is a reasonable 
interpretation of this statement, especially in light of VA's 
continuing duty to assist with the development of her claims 
-- including providing a medical examination where relevant 
to the disposition of an original claim for service 
connection or a claim for a higher rating for an already 
service-connected condition.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2005) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

Thus, the Board finds that on remand the veteran should have 
an additional opportunity to attend those medical 
examinations which would be of assistance in resolving her 
claims.  These examinations should be scheduled accordingly 
and the veteran should be provided with comprehensive notice 
of the scheduled time and date, as well as the procedures 
that are in effect for adjudication of her claims in the 
event that she is unable to report (under 38 C.F.R. § 3.655) 
and the process by which if necessary the veteran can 
schedule a different examination time and date.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for bilateral carpal tunnel 
syndrome, impaired vision, and hair 
loss, and for an initial compensable 
rating for migraine headaches, send the 
veteran another VCAA letter 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional correspondence, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson,           Nos. 01-1917 and 
02-1506 (U.S. Vet. App.             
Mar. 3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the     Walter Reed 
Army Medical Center since March 2005, 
and associate all records obtained with 
her claims file.  



3.	Schedule the veteran for appropriate 
VA medical examinations concerning her 
claims for service connection for 
bilateral carpal tunnel syndrome, 
impaired vision, and hair loss, as well 
as to assess the severity of her 
service-connected migraine headaches.  

With respect to the neurological 
examiner, he or she should indicate 
whether the veteran currently has 
carpal tunnel syndrome, and if so, 
whether one or both of the upper 
extremities are affected.  If the 
veteran is diagnosed with carpal tunnel 
syndrome, bilateral or otherwise, the 
examiner should then offer an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the diagnosed condition(s) 
is/are etiologically related to the 
veteran's military service.  In making 
this determination, it is requested 
that the designated examiner please 
take note of the reports of the August 
2001 VA general medical examination 
indicating a "history of carpal tunnel 
syndrome, not currently an active 
problem" and of an August 1999 
military retirement examination 
indicating that the veteran had carpal 
tunnel syndrome, "asymptomatic."

Also, the neurological specialist 
evaluating the veteran should provide a 
discussion of all current complaints, 
clinical findings and diagnoses 
referable to her service-connected 
migraine headaches, based upon 
the overall frequency and severity of 
characteristic prostrating attacks.  In 
order to ensure the findings are 
pertinent to the applicable rating 
criteria, the examiner should also be 
provided a copy of the criteria for 
evaluating headaches, found at 38 
C.F.R. § 4.124a, Diagnostic Code 8100.

As for the opthalmological examiner, 
the physician should evaluate the 
veteran in order to ascertain the 
nature, time of onset, and etiology of 
any vision impairment.  The examiner 
should indicate whether it is at least 
as likely as not that any current eye 
disorder is etiology related to the 
veteran's in-service eye injury or to 
any other circumstances of her service.  
In rendering this determination, the 
examiner should clarify whether there 
is specific evidence of additional 
visual impairment beyond that which may 
have existed prior to service -- to 
include aggravation during service by 
superimposed disease or injury.

Additionally, the designated 
dermatological examiner should comment 
on the nature, time of onset, and 
etiology of any hair loss.  He should 
also express an opinion as to whether 
it is at least as likely as not that 
any current hair loss is medically 
related to the veteran's hair loss in 
service, or to any other circumstances 
of her military service.

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand and the prior 
April 2004 remand (explaining the 
underlying bases for obtaining further 
examinations) must be made available 
for each examiner's review of the 
veteran's pertinent medical history.  
It is imperative that the questions 
posed in this remand be answered so VA 
has sufficient information to 
adjudicate the pending claims.


Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, including if 
any examination report does not contain 
sufficient information to respond to 
the questions posed and properly 
evaluate the disability at issue, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claims for service connection for 
bilateral carpal tunnel syndrome, 
impaired vision, and hair loss, and for 
an initial compensable rating for 
migraine headaches in light of the 
additional evidence obtained.  
With regard to the claim for increase 
for migraine headaches, the RO must 
indicate its consideration as to 
whether the initial rating should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.  If the claims are not 
granted to her satisfaction, send her 
an SSOC and give her time to respond 
before returning these claims to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


